Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending. 

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-13 as well as the species election of epigallocatechin-3-gallate-monopalmitate in the supplemental reply filed on 11/02/2020 is acknowledged.
Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Claim 3 is withdrawn as being directed towards a non-elected species. Election was made without traverse in the reply filed on 11/02/2020.

Claims 1, 2, and 4-13 are under current examination.  

Claim Objections
Claim 4 is objected to because of the following informalities:  Claim 4 recites “the modified green tea polyphenol” in line 1.  There is no formal antecedent basis for this term.  Although it does not rise to the level of indefiniteness because this term could only reasonably be interpreted to refer to the “green tea polyphenol esterified with a C1-.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, and 4-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In view of claim 10, claim 1 is indefinite because claim 1 recites “[a] method for inhibiting or reducing respiratory viral infection in a subject comprising … to inhibit or reduce entry of influenza virus into respiratory epithelial cells of the subject”; however, claim 10 specifies that the respiratory viruses may be influenza, but also may be selected from respiratory syncytial virus, parainfluenza virus, adenovirus, rhinovirus, and coronavirus.  Claim 1 recites a general term “respiratory viral infection” and then apparently further limits the type viral infection with the phrase “to inhibit or reduce influenza virus into respiratory epithelial cells”; however, this phrase does not unambiguously limit the virus causing the infection.  Therefore, it is unclear which viral infections are being inhibited or reduced because claim 1 implies that the method is 

Claims depending from rejected claims have also been rejected because they incorporate all of the limitations of the claims from which they depend, but fail to resolve the indefiniteness concerns outlined above.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Specifically, claim 10 fails to include all the limitations of the claim upon which it depends.  Claim 10 depends from claim 1, which requires that the method inhibit or reduce entry of influenza virus into respiratory epithelial cells of the subject”; however, claim 10 allows for the virus to be viruses other than influenza, such as coronavirus or adenovirus, etc.  Thus, claim 10 recites a broadening amendment relative to the claim from which it depends.  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaihatsu et al. (US 2011/0003889; publication date: 01/06/2011).

The claims are examined in view of the species election epigallocatechin-3-gallate-monopalmitate as the green tea polyphenol esterified with a C1-C30 group. 

Kaihatsu teaches a method of inhibiting viral infection comprising administering the membrane fusion inhibitor according to claim 1 to a subject (claim 20).  With regard to the elected species, Kaihatsu teaches that the membrane fusion inhibitor is EGCG-.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, and 4-13 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenbloom (US 2005/0147697; publication date: 03/03/2011) in view of Mori et al. (Bioorganic & Medicinal Chemistry Letters, Vol 18, pages 4249-4252; publication year: 2008; cited in the IDS filed on 01/22/2020), as evidenced by Pert et al. (US 2007/0111938; publication date: 05/17/2007).

The claims are examined in view of the species election epigallocatechin-3-gallate-monopalmitate as the green tea polyphenol esterified with a C1-C30 group. 

With respect to claims 1 and 11, Rosenbloom discloses a prophylactic method of reducing the transmissivity of a virus (i.e. a method of reducing the risk of viral infection or inhibiting or reducing respiratory viral infection; claims 1 and 2 and abstract) by administering to a mammal a composition comprising an ingredient obtainable from green tea and a carrier (claim 1, abstract).  Rosenbloom employs extracts or powders of green tea leaves (0037, 0039), which include the bioactive substance EGCG (epigallocatechin-3-gallate, a polyphenol; 0017).  The virus that is limited by Rosenbloom’s method may be influenza (claim 2, 0073).  The method requires administering an amount of the composition that is effective to reduce an incidence of 
Rosenbloom does not disclose that the green tea polyphenol is the elected species of esterified green tea polyphenol, epigallocatechin-3-gallate-monopalmitate.  
Mori discloses that the antiviral protective effects of the palmitic acid ester of EGCG (Scheme 1, page 4250, compounds 6a-6d) is 24-fold greater than EGCG (compound 1, Figure 1) when tested against influenza (page 4250).
It would have been prima facie obvious to use EGCG-monopalmitate as the green tea component in the method disclosed by Rosenbloom.  The artisan of ordinary skill would have been motivated to do so because EGCG-monopalmitate is 24 times more effective at reducing viral infection than the naturally derived compound EGCG.  The skilled artisan would have had reasonable expectation of success because this would merely require formulating the EGCG-monopalmitate into Rosenbloom’s composition.  
With regard to claims 2 and 11, the composition may contain glycerine (i.e. glycerol; claim 14).
With regard to claim 4, as noted above, Mori discloses EGCG-monopalmitate as having markedly greater efficacy than the other tested compounds, therefore one would be motivated to use this substance as an active ingredient.
With regard to claims 5 and 13, the composition may be administered as a nasal or throat spray (abstract).

With regard to claims 9 and 12, Mori discloses an EC50 of 4 M (page 4250).  This would give one having ordinary skill in the art a starting point to optimize efficacy of the final composition (see MPEP 2144.05).  The examiner considers it merely a matter of routine to optimize the contents of a formulation, including active agent and glycerol.  
With regard to claim 10, as noted above, Mori and Rosenbloom both teach that the green tea polyphenols are effective against influenza, and Mori teaches that EGCG-monopalmitate is particularly effective, relative to the parent molecule EGCG, against influenza.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, and 4-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of copending Application No. 17/182,425 (reference application) as evidenced by and as evidenced by Swiner (WebMD website “What Are Your Odds of Getting the Flu?” [online]; 2021). 

Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims anticipate the instant claims.
The claims are examined in view of the species election epigallocatechin-3-gallate-monopalmitate as the green tea polyphenol esterified with a C1-C30 group. 

Inter alia, the claims of the ‘425 application embrace a method of reducing respiratory virus infection in a subject comprising administering a composition comprising green tea polyphenol esterified with a C1-C30 group, specifically epigallocatechin-3-gallate-palmitate, and glycerol in the same quantities required by the instant claims.  The composition may be administered by bronchial, pulmonary, nasal, or oral routs and coat respiratory epithelial cells with the composition.  The respiratory cells are nasal, oral, or bronchial epithelial cells, and specifically, basal, goblet, ciliated, or epidermal cells.  
With regard to claim 10, the method inhibits or reduces entry of SARS-CoV-2, which is a coronavirus. 
With regard to claim 1, a significant fraction of the population is likely to be exposed to the flu annually (Swiner indicates that between 5-20% of the U.S. population will contract the flu annually) and carrying out the method embraced by the ‘425 application would also inherently protect against flu infection.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 2, and 4-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 9,446,017 as evidenced by Pert et al. (US 2007/0111938; publication date: 05/17/2007) and as evidenced by Swiner (WebMD website “What Are Your Odds of Getting the Flu?” [online]; 2021). 

Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims anticipate the pending claims.
The claims are examined in view of the species election epigallocatechin-3-gallate-monopalmitate as the green tea polyphenol esterified with a C1-C30 group. 

Inter alia the claims of the ‘017 patent embrace a method for treating herpes simplex virus (HSV) infection in a subject comprising administering to the subject a composition comprising 12.5 μM to 100 μM green tea polyphenol esterified with stearic or palmitic acid at the 4′ position and glycerin to treat at least one symptom of HSV infection.  The esterified green tea polyphenol is epigallocatechin-3-gallate, which when modified at the 4’ position would be a monopalmitate ester.  The examiner considers it a matter of routine to optimize the quantity of glycerin and green tea polyphenol to achieve the desired effect.  The composition may be administered orally.  Alternatively, turning to the ‘017 specification for a definition of the term “administering”, one finds this includes a nasal sprays or inhalers (col 30, lines 27-28).  A nasal spray would coat the nasal epithelial cells, including ciliated cells (Pert: 0176).  
With regard to claims 1 and 10, a significant fraction of the population is likely to be exposed to the flu annually (Swiner indicates that between 5-20% of the U.S. 

Conclusion
No claims are allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE PEEBLES whose telephone number is (571)272-6247.  The examiner can normally be reached on Monday through Friday: 9 am to 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERINE PEEBLES/Primary Examiner, Art Unit 1617